Citation Nr: 9932853	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-10 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The evidence shows that the veteran served on active duty 
from February to May 1960, and served in the Reserves prior 
to this period of active duty.  Additionally, the veteran was 
a member of the Air National Guard from February 1976 until 
February 1997, during which time he had several periods of 
active duty for training and inactive duty training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim as not well 
grounded.

It is noted that other claims were denied by the RO in the 
October 1997 rating decision, but the veteran only perfected 
a timely appeal on the hearing loss claim.  See 38 C.F.R. 
§§ 20.200-20.203, 20.302 (1999).  Accordingly, this is the 
only issue over which the Board currently has jurisdiction.


FINDINGS OF FACT

1.  The veteran served in the Air National Guard from 
February 1976 to February 1997.

2.  The veteran's service with the Air National Guard was a 
concurrent obligation due to his employment as a National 
Guard Technician.

3.  The medical evidence shows that the veteran had a hearing 
loss disability pursuant to VA regulations at the time of his 
entry into the Air National Guard.

4.  The veteran's hearing loss disability increased during 
his years with the Air National Guard.

5.  The veteran's duties as a National Guard Technician and 
as a member of the Air National Guard resulted in hazardous 
noise exposure.

6.  A May 1997 VA examination report included an opinion that 
the veteran's hearing loss was "most likely noise-related."

7.  It is not clear from the evidence on file whether the 
increase in the hearing loss disability was due to the 
natural progression of the disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.306, 3.385 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's ears were clinically evaluated as 
normal on his February 1960 enlistment examination.  Spoken 
and whispered voice testing conducted at that time showed the 
veteran's hearing to be 15/15, bilaterally.  On his May 1960 
discharge examination, his ears were again clinically 
evaluated as normal.  Voice testing was 15/15 bilaterally.  
It is noted that the May 1960 discharge examination report 
shows that the veteran received a general discharge due to 
unsuitability.

Audiological evaluation conducted as part of an October 1975 
"enlistment" examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
--
40
LEFT
15
5
10
--
40

At the time of this evaluation, the veteran reported that he 
had never experienced hearing loss.

On a subsequent "enlistment" examination conducted in 
February 1976, audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
40
LEFT
15
15
5
15
40

At the time of this evaluation, the veteran again reported 
that he had never experienced hearing loss.

A December 1976 audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
30
LEFT
10
5
5
0
20

On a July 1977 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
30
LEFT
10
0
0
0
30

At the time of this evaluation, the veteran again reported 
that he had never experienced hearing loss.

On a July 1981 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
30
LEFT
10
0
0
0
20

At the time of this evaluation, the veteran again reported 
that he had never experienced hearing loss.

On a July 1985 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
35
40
LEFT
10
5
5
10
35

On a June 1989 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
55
LEFT
15
10
5
15
35

At the time of this evaluation, the veteran again reported 
that he had never experienced hearing loss.

The service medical records show that the veteran underwent 
several audiological evaluations in 1991 and 1992.  The 
reports of these evaluations used as a reference audiogram a 
May 1976 audiological evaluation which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
20
30
LEFT
10
5
5
0
20

Audiological evaluation conducted on July 12, 1991, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
45
50
LEFT
5
5
15
20
40

Audiological evaluation conducted on July 26, 1991, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
50
LEFT
0
5
10
10
35

Audiological evaluation conducted in October 1991, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
50
LEFT
5
5
15
15
30

Audiological evaluation conducted in March 1992, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
40
50
LEFT
5
10
20
20
40

Audiological evaluation conducted in July 1992, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
45
55
LEFT
10
10
15
20
40

Audiological evaluation conducted in September 1992, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
55
LEFT
10
15
20
20
40

On a May 1993 periodic examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
50
50
LEFT
10
10
15
20
35

At the time of this examination the veteran was diagnosed 
with high frequency hearing loss without mild low frequency 
hearing loss.  Further, at the time of this examination the 
veteran reported that he had experienced hearing loss.

Audiological evaluation conducted in May 1994, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
15
10
20
30
50

It is noted that the veteran's ears were clinically evaluated 
as normal on all of his in-service medical examinations.  

The service medical records also show that the veteran was 
found to have a hearing deficit at 4,000 Hertz in September 
1991.  Examination showed his external canals to be clear, 
and the tympanic membranes to be intact.  Follow-up was 
ordered at that time.  Records from December 1991 indicate 
that the veteran was part of a program to monitor the hearing 
of personnel who routinely entered hazardous noise areas.  As 
a result of testing conducted in October 1991, the veteran 
was found to have a change in hearing acuity.  Therefore, 
follow-up was ordered.  Further, it was stated that to make 
sure all measures necessary to reduce the veteran's noise 
exposure were taken, his hearing protectors would be refitted 
as part of the follow-up procedure.  Records from May 1994 
noted that the veteran had been instructed to report to a 
clinic for "D/F" hearing test one and a half years earlier.  
It was noted that the veteran was to follow-up on this case 
with Occupational Health, but that no follow-up was 
accomplished.  It was noted that the veteran had been out of 
hazardous noise area for approximately 8 months.  

A December 1996 service record shows that the veteran was to 
be honorably discharged from the Air National Guard in 
February 1997.  A subsequent record dated in January 1997 
noted that the veteran was to be terminated from his job as a 
National Guard Technician later in February 1997.  It was 
noted the veteran, as an Excepted Employee in the Federal 
Civil Service, had a requirement of concurrent military 
membership in the National Guard.  Since the veteran was to 
be honorably discharged in February 1997, he had to be 
separated from his technician employment as well.

In February 1997, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
among other things.  At the time of this claim, the veteran 
indicated that his hearing loss was due to aggravation, and 
that the disability began in 1959/1960.

The veteran underwent a VA audiological evaluation and a VA 
examination for audio-ear disease in May 1997.

The May 1997 VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
15
30
35
55
33
LEFT
10
10
20
25
50
26

Speech discrimination scores were 98 percent for the right 
ear, and 94 percent for the left ear.  Regarding his 
audiological history, it was noted that the veteran had 
worked for the Air National Guard for 21 years.  For 14 years 
his duties were that of a crew chief in launch and recovery 
operations, during which time he was exposed to flight line 
noise.  He subsequently worked in environmental management 
for 7 years.  Overall, the examiner found that the veteran 
had mild to moderate sensory hearing loss with normal speech 
recognition for the right ear, and moderate sensory hearing 
loss for the left ear with normal speech recognition.  

On the May 1997 VA audio-ear disease examination it was noted 
that the veteran had worked with jet fighters and was 
apparently given ear plugs which were an inappropriate size 
for his ear canal.  At this examination, the veteran reported 
that since being exposed to this long history of loud noise, 
he had ringing in his ears as well as noting decreased 
hearing.  He also reported that he did not experience 
dizziness nor other difficulty.  Following examination of the 
veteran, the examiner diagnosed mild to moderate 
sensorineural hearing loss in the high frequencies, "most 
likely noise-related."

In an October 1997 rating decision, the RO denied service 
connection for bilateral hearing loss, among other things, as 
not well grounded.  The RO noted that the veteran was a 
reservist from 1960 to 1997, and that several attempts were 
made to obtain the personnel records without success.  
Consequently, the RO's decision was made based on the 
evidence of record.  The RO found that the service medical 
records were silent for any mention or treatment of a hearing 
loss in service, and that hearing loss was not claimed during 
the one year presumptive period following service.  
Additionally, the RO stated that in order for the veteran to 
establish a well-grounded claim, it was necessary to provide 
evidence which demonstrated that the claimed condition was 
incurred in or aggravated by military service.

The veteran appealed the denial of service connection for 
bilateral hearing loss to the Board.  

In an August 1999 statement, the veteran's representative 
contended that the veteran's claim of service connection for 
bilateral hearing loss was well grounded.  The representative 
noted that the veteran's reserve records were not discussed 
in the rating decision.  Further, the representative 
maintained that the records showed that the veteran was 
treated for noise exposure during service, and that the VA 
examiner noted that the veteran's hearing loss was due to 
noise exposure.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service, including active duty for training.  
Service connection may also be established for injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991); 38 C.F.R. § 3.6 (1999).  

Active service includes any period of active duty training 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive 
duty training during which the veteran was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a). Further, active duty training includes 
full-time duty in the Armed Forces performed by the Reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty prescribed for 
the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  Reserves includes the Air National Guard of 
the United States.  38 U.S.C.A. § 101(26), (27).

Where a veteran served continuously for 90 days or more and 
an organic disease of the nervous system becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 
1131, 1133(a), 1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded under both the Caluza 
and Savage tests for well groundedness.

With respect to the Caluza test, the Board notes that the 
evidence on file, including the May 1997 VA audiological 
evaluation, shows that the veteran has a current hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Further, the 
veteran has contended that his duties as a member of the Air 
National Guard exposed him to hazardous noise.  He has also 
contended that the ear plugs he was given were the wrong 
size.  As a general rule, the veteran's account of what 
occurred during service is presumed credible for the purpose 
of determining whether his claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Moreover, the veteran's service records 
support the finding that his duties took place in a hazardous 
noise environment, and that he was given a different type ear 
plug because he was found to have hearing problems.  Finally, 
the opinion of the May 1997 VA audio-ear disease examiner 
that the veteran's hearing loss was "most likely noise-
related," provides the requisite medical nexus to well 
ground the veteran's claim.  Caluza at 506.  The only noise 
exposure reported at the time of this examination was the 
veteran's account of his duties with the Air National Guard.  
Thus, the Board finds that the examiner's opinion must have 
been referring to this period.

As indicated above, the veteran also satisfies the Savage 
test for well groundedness in that he was shown to have a 
chronic hearing loss disability during his period with the 
Air National Guard.  In fact, the veteran was shown to have a 
preexisting hearing loss disability pursuant to VA 
regulations at the time of his entry into the Air National 
Guard.  Specifically, both the October 1975 and February 1976 
"enlistment" examinations had audiological evaluations 
which revealed the veteran's hearing to be at 40 decibels at 
4,000 Hertz, bilaterally.  38 C.F.R. § 3.385.  Granted, the 
veteran's hearing appears to have initially improved after 
his entry into the National Guard in that no hearing loss 
disability was shown on subsequent service examinations 
conducted in May 1976, December 1976, July 1977, and July 
1981.  However, it is noted that all of these examinations 
contained some evidence of hearing loss for the right ear 
pursuant to Hensley, supra.  The July 1977 examination also 
showed evidence of left ear hearing loss.  Audiological 
evaluations conducted in July 1985; July 26, 1991; and May 
1993 show a hearing loss disability of the right ear, and 
evidence of left ear hearing loss.  A bilateral hearing loss 
disability was shown on audiological evaluations conducted in 
June 1989; July 12, 1991; March 1992, July 1992, September 
1992, and May 1994.  Based upon the actual results of these 
audiological evaluations, the Board finds that the veteran's 
hearing loss increased in severity during his period with the 
Air National Guard.  Thus, the veteran's claim is well 
grounded on the basis of aggravation.

Adjudication of the veteran's claim of service connection for 
bilateral hearing loss does not end with the finding that the 
case is well-grounded.  In determining that the veteran's 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

Initially, the Board notes that since the veteran's has a 
well grounded claim of bilateral hearing loss based upon his 
service with the Air National Guard, it would appear that the 
veteran would only be entitled to a grant of service 
connection if the disability was aggravated due to his 
periods of active duty for training and/or inactive duty 
training, to include noise exposure therein.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.  The evidence 
on file indicates that the veteran continued to be exposed to 
hazardous noise due to his job as a National Guard Technician 
even when he was not serving a period of duty as a member of 
the Air National Guard.  However, it does not appear to the 
Board that one can disassociate the noise exposure the 
veteran experienced as a National Guard Technician from that 
of his duties as a member of the Air National Guard, 
especially in light of the benefit of the doubt doctrine 
codified at 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Regardless, the Board 
concludes that additional development is necessary for a full 
and fair determination of the veteran's appeal.

The Board notes that it is not clear from the evidence on 
file whether the increase in the veteran's hearing loss 
disability during his period with the Air National Guard was 
due to the natural progression of the disability.  Further, 
it does not appear that the May 1997 VA audio-ear disease 
examiner reviewed the veteran's claims folder, to include his 
service records, prior to making his opinion that the 
veteran's hearing loss was "most likely noise-related."  
The Board is of the opinion that these are medical questions 
which require clarification before a decision can be made in 
the instant case.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the Board 
concludes that a REMAND is necessary in the instant case.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal as to this issue is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, the Board has determined that 
additional development is necessary for a full and fair 
determination of the veteran's claim.  Accordingly, this case 
is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
hearing loss disability since May 1997.  
After securing the necessary release, the 
RO should obtain these records.

2.  Once any additional medical records 
are obtained, the veteran's claims folder 
should be made available to the examiner 
who conducted the May 1997 VA audio-ear 
disease examination.  The examiner should 
review the evidence on file, and then 
express opinions as to whether the 
increase in the veteran's hearing loss 
disability during his period with the Air 
National Guard was due to the natural 
progression of the disability.  If not, 
the examiner should indicate whether it 
is as likely as not that this increase 
was due to the veteran's period of 
service with the Air National Guard, to 
include noise exposure therein.  

If the examiner who conducted the May 
1997 examination is unavailable, a new 
examination should be scheduled for the 
veteran and the opinions requested 
obtained from the new examiner.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

